The opinion of the Court was drawn by
Cutting, J.
Trespass for taking and conversion of the plaintiff’s cow, on Dec. 5, 1863. The defendant justifies the *589talcing and sale as collector for the town of Greenbush, for the non-payment of the plaintiff’s personal tax. The only question presented is the sufficiency of the lists committed by the assessors to the collector.
It appears that the tax lists were contained in a book in which were inserted the names of each taxable inhabitant, and their respective assessment, including the plaintiff, with the sum total of the tax at the foot of the last page ; that, in the first part of the same book, was inserted the commitment and warrant to the collector, duly signed by a majority of the assessors, the former of which is as follows, viz. : —
" To C. S. Weld, collector of taxes for the town of Green-bush :—Herewith are committed to you true lists of the assessments of the polls and estates of the persons therein named. You are to levy and collect the same of each one his respective proportion therein set down, of the sum total, being the amount of the lists contained herein, according to the exigency of any lawful warrant, touching the same, to you committed. Given under our hands, at Greenbush, this first day of July, 1863.
"J. C. Scott, ) Assessors of " Cyrus Sprague, § Greenbush.”
Was not this commitment, prefixed to and incorporated in the lists, and specifically referring to them, a sufficient authentication and compliance with tho requirements of statute in that particular? That it was, we need only to refer to Johnson v. Goodridge, 15 Maine, 29, and Bangor v. Lancey, 21 Maine, 472, where the law upon this subject is fully examined and a repetition here becomes unnecessary.

Plaintiff nonsuit.

Appleton, C. J., Davis, Walton and Dickerson, JJ., concurred.